MET-PRO CORPORATION Moderator:Kevin Bittle 05-22-09/10:00 am CT Confirmation #98364818 Page 1 MET-PRO CORPORATION Moderator: Kevin Bittle May 22, 2009 10:00 am CT Operator: Good morning. My name is (Kristy) and I will be your conference operator today. At this time I would like to welcome everyone to the Met-Pro first quarter results conference call. All lines have been placed on mute to prevent any background noise. After the speakers’ remarks there will be a question and answer session. If you would like to ask a question during this time simply press star then the number 1 on your telephone keypad. If you have already done so please press the pound sign now then press star 1 again to insure your question is registered. If you would like to withdraw your question press the pound key. Thank you. I would now like to turn the call over to Mr. Kevin Bittle, Manager of Creative Services. Please go ahead sir. Kevin Bittle: Good morning and welcome to Met-Pro Corporation’s earnings conference call for the first quarter of our fiscal year 2010 which ended April 30, 2009. MET-PRO CORPORATION Moderator:Kevin
